          Case: 1:19-cv-00620 Doc #: 1 Filed: 03/20/19 1 of 6. PageID #: 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )     CASE NO.
                                             )
     v.                                      )
                                             )
SHARON P. ROACH                              )
fka SHARON R. PAVLAS                         )
25976 HILLIARD BOULEVARD                     )     JUDGE
WESTLAKE, OH 44145                           )
                                             )
     and                                     )
                                             )
UNKNOWN SPOUSE OF SHARON P. ROACH            )
fka SHARON R. PAVLAS                         )
25976 HILLIARD BOULEVARD                     )
WESTLAKE, OH 44145                           )
                                             )
     and                                     )
                                             )
BANK OF AMERICA, NA                          )
C/O CT CORPORATION SYSTEM                    )
4400 EASTON COMMONS WAY                      )
SUITE 125                                    )
COLUMBUS, OH 43219                           )
                                             )     COMPLAINT FOR
     and                                     )     FORECLOSURE
                                             )
STATE OF OHIO                                )
150 E GAY STREET                             )
COLUMBUS, OH 43215                           )
                                             )
     and                                     )
                                             )
AAA APPLIANCE SERVICE                        )
OF ELYRIA, INC.                              )
41734 GRISWOLD ROAD                          )
ELYRIA, OH 44035                             )
                                             )
     and                                     )
                                             )
CITY OF WESTLAKE                             )
27700 HILLIARD BOULEVARD                     )
WESTLAKE, OH 44145                           )
                                             )
             Case: 1:19-cv-00620 Doc #: 1 Filed: 03/20/19 2 of 6. PageID #: 2



and                                                   )
                                                      )
CUYAHOGA COUNTY TREASURER                             )
2079 EAST 9TH STREET                                  )
CLEVELAND, OH 44115,                                  )
                                                      )
                Defendants.                           )


        1.      The United States of America is the Plaintiff in the case, based upon a claim by the

U.S. Small Business Administration (SBA), an Agency of the United States of America.

        2.      This Court has jurisdiction of this action pursuant to 28 U.S.C. ' 1345 in that the

Plaintiff is the United States.

        3.      Venue is proper since the real property subject to the foreclosure action is located

within the Northern District of Ohio, Eastern Division.

                                                 COUNT I

        4.      On or about April 18, 2008, Defendant, Sharon P. Roach (fka Sharon R. Pavlas),

together with Ralph B. Roach (now deceased) (hereinafter “Borrowers”) executed a U.S. Small

Business Administration Loan Authorization and Agreement (“Agreement”), a copy of which is

attached hereto as EXHIBIT A, and made a part hereof as if fully written herein.

        5.      Under the Agreement, Borrowers were authorized to receive a Secured Home

Disaster Loan of up to $81,400 at 3.125% payable over thirty (30) years. The proceeds of the

Disaster Loan was to be used to rehabilitate or replace property of the Borrowers’ located at 25976

Hilliard Boulevard, Westlake, OH.

        6.      On or about May 8, 2008, Borrowers executed and delivered to the SBA, a U.S.

Small Business Administration Note Secured Disaster Loan (“Note”), a copy of which is attached




                                                  2
            Case: 1:19-cv-00620 Doc #: 1 Filed: 03/20/19 3 of 6. PageID #: 3



hereto as EXHIBIT B, and made a part hereof as if fully written herein, whereby Borrowers

promised to pay the principal amount of $81,400, plus interest on the unpaid principal balance at

the rate of 3.125% per annum. Said Note authorizes the holder of the Note to declare the entire

indebtedness due and payable upon the failure to pay any part of the indebtedness when due.

       7.      The Note was originally approved in the amount of $81,400. However, at the time

the disbursement period of the Note expired, the Borrowers had only utilized, and provided

evidence regarding the use of the Note proceeds, in the amount of $72,000. Therefore, on

December 1, 2008, the SBA reduced the approved disaster loan amount to $72,000.

       8.       The United States, acting through the SBA, is the owner and holder of said Note

and the Defendant, Sharon P. Roach, is in default in the payment of installments on said Note and

by reason thereof the SBA served upon Sharon P. Roach a Notice of Acceleration of Indebtedness

and Demand for Payment, a copy of which is attached hereto as EXHIBIT C.

                                               COUNT II

       9.      Plaintiff incorporates herein by reference all of the allegations contained in Count

I of the Complaint.

       10. Simultaneously with the execution and delivery of said Note, and in order to secure

the payment of said Note, Borrowers executed and delivered to the SBA a Mortgage, a copy of

which is attached hereto as EXHIBIT D and made a part hereof as if fully written herein, and is a

valid lien upon the premises located at 25976 Hilliard Boulevard, Westlake, OH and further

described in EXHIBIT D.

       11. Said Mortgage was duly recorded on May 27, 2008, as Cuyahoga County Recorder’s

File No. 200805270721.




                                                 3
             Case: 1:19-cv-00620 Doc #: 1 Filed: 03/20/19 4 of 6. PageID #: 4



       12. Defendant, Sharon P. Roach, has defaulted in the payment under the terms of said Note

hereinbefore described. Said Mortgage has become absolute and the United States is entitled to

foreclosure of the same and the equity of redemption therein.

       13.      After all payments on said Note have been properly credited, there is past due and

unpaid to the United States of America, acting through SBA, from Defendant Sharon P. Roach the

principal amount of $56,746.84, and interest of $4,493.70, together with interest at the rate of

$4.86 per day on the principal amount, and costs as provided. (See Certified Statement of Account,

attached hereto as EXHIBIT E.)

       14.      Defendant, Bank of America, NA, has or may claim a lien or interest in the

hereinbefore described premises by virtue of a mortgage filed for record on November 19, 2003

as Cuyahoga County Recorder’s File No. 2003111901715 (See Preliminary Judicial Report

attached hereto as EXHIBIT F.)

       15. Defendant, State of Ohio, has or may claim a lien or interest in the hereinbefore

described premises. (See Preliminary Judicial Report.)

       16.      Defendant, AAA Appliance Service of Elyria, Inc., has or may claim a lien or

interest in the hereinbefore described premises. (See Preliminary Judicial Report.)

       17.      Defendant, City of Westlake, has or may claim a lien or interest in the hereinbefore

described premises. (See Preliminary Judicial Report.)

       18. Defendant, Cuyahoga County Treasurer, has a lien interest in the premises for the

taxes, penalties and assessments then due and payable, and interest thereon, that are or will be a

lien on such land or real estate at the time the deed is transferred following the sale, as provided

in Ohio Rev. Code ' 323.47.




                                                  4
             Case: 1:19-cv-00620 Doc #: 1 Filed: 03/20/19 5 of 6. PageID #: 5



       19.      Defendant, Unknown Spouse of Sharon P. Roach, if any, has or may claim an

interest in the hereinbefore described premises.

       WHEREFORE, the United States of America demands judgment:

       a.       That the Court find Defendant, Sharon P. Roach, to be in violation of the terms of

said Mortgage and that there is due and owing on said obligation the principal amount of

$54,746.84, with interest of $4,493.70, together with interest at the rate of $4.86 per day from

March 12, 2019 and all costs, disbursements, and expenses.

       b.       That the Court find that said Mortgage of the United States is a good, valid, and

subsisting lien against the premises hereinbefore described;

       c.       That the Court find that the United States is entitled to the foreclosure of said

Mortgage and the equity of redemption therein;

       d.       That the Defendants herein named be required to set up their respective claims and

liens pertaining to the premises hereinbefore described;

       e.       For an order foreclosing the Mortgage and equity of redemption as set forth herein

and the determining of the validity of all other claims and liens against the mortgaged premises,

and subjecting the mortgaged premises to sale, free and clear of the liens and claims of the parties

to this action, for the purpose of satisfying the claim of the United States;

       f.       That the priority of liens against the real property be determined by the Court, and

the proceeds of the sale of said real property, after proper court costs, be distributed among the

owners and holders of liens against said real property in the order of priority thereof as determined

by the Court; and




                                                   5
            Case: 1:19-cv-00620 Doc #: 1 Filed: 03/20/19 6 of 6. PageID #: 6



       g.      For all further and proper relief, both legal and equitable, to which the parties hereto

may be entitled.



                                              Respectfully submitted,

                                              JUSTIN E. HERDMAN
                                              United States Attorney

                                      By:     s/ Suzana K. Koch
                                              Suzana K. Koch (#0073743)
                                              Steven J. Paffilas (#0037376)
                                              Assistant United States Attorneys
                                              United States Court House
                                              801 W. Superior Avenue, Suite 400
                                              Cleveland, Ohio 44113
                                              Phone: (216) 622-3600
                                              Fax: (216) 522-4982
                                              Steven.Paffilas@usdoj.gov
                                              Suzana.Koch@usdoj.gov

                                              Attorneys for the United States of America




                                                  6
                        Case: 1:19-cv-00620 Doc #: 1-1 Filed: 03/20/19 1 of 6. PageID #: 7




Application# 0003144004                    U.S. Small Business Administration
Secured Home~ Loan


                                   LOAN AUTHORIZATION AND AGREEMENT

Date: April 18, 2008

On the above date, this Administration (SBA) authorized (under Section 7(b) of the Sma11 Business Act, as amended) a Loan
(Loan Number DLH 32297369:07) to Ralph B Roach. Sharon R Pavlas (Borrower) of 25976 Hilliard Bv, Westlake. OH
44145 in the amount of Eighty-One Thousand Four Htmdred And 00/100 ($81,400.00} Dollars upon the following
conditions:


l.    PAYMENT TERMS

      A. Int~ will accrue at the rate of3,12S% per annum; installment payments, including principal and interest, o f ~
            Hundred Fifty-Five And 00/100 .($355,00) Dollars monthly, will begin Five CS} months from the date of the
            promissory Note. The balance of principal and interest will be payable Thirty (30) years from the date of the
            promissory Note.

      B. Each payment will be applied first to interest accrued to the date of receipt of each payment, and the balance, if any,
         will be applied to principal.

      C. Each payment will be made when due even if at that time the full amount of the Loan has not yet been advanced or
         the authorized amount of the Loan has been reduced.

      D. lntel'C$t will accrue only on funds actually advanced from the date(s) of each advance.


2.    COLLATl;:RAL
      Borrower will provide the following collateral:

      A. Deed of Trust/Mortgage on real estate located at 25976 Hilliard Boulevard. Westlake. OH. 44145. Said Deed of
         Trust/Mortgage to be subject only to the following:

            (1) Trust Deed/Mortgage held by Countrywide Financial. PO Box 163769, Fort Worth. TX 76161 with a current
                   approximate balance of $257,688.00.



3. REQUIREMENTS RELATIVE TO COLLATERAL
      A. Borrower wil1 submit to SBA evidence of SBA's recorded lien position and of payment of appropriate fees prior to
         the disbursement of Loan funds in excess of $10,000.00. Such evidence will be in a form satisfactory to SBA
            Counsel and will be at Borrower's expense.

      B. Borrower wilJ not sell or transfer any collateral described in paragraph 2 hereof without the prior written consent of
         SBA.

      C. Borrower will neither seek nor accept future advances under any superior liens on the collateral securing this Loan
         without prior written consent of SBA.                        ·



                                                                                                                                   ••
SBA fonn 1391 ($--00)                                        Page I of6
                                                                                     GOVERNMENT
                                                                                          EXHIBIT                       Rd5030
                                                                                                                                   ...
                                                                                                                                   "'II
                                                                                                                                   °ii
                                                                                                                                   •!!!!!I
                                                                                            A.
                        Case: 1:19-cv-00620 Doc #: 1-1 Filed: 03/20/19 2 of 6. PageID #: 8


0003144004 / DLH 32297360-()7
ROACH RALPH/ PAVLAS SHARON

4.     USE OF LOAN PROCEE;QS

       Borrower wilJ use the proceeds of this Loan solely to rehabilitate or replace property of Borrower located at ~
       Hilliard Boulevard Westlake.OH 44145. damaged or destroyed by disaster occurring in the month of August. 2007.
       Borrower will apply all Loan proceeds to the following specific uses:

       A. Approximately $40,000.00 tQ repair/replace disaster damaged personal property (excluding motor vehicles) in
          similar kind and quantity.

       B. ApprC?x.imately $41,400.00 to repair/replace di~er damaged real estate located at 25976         HiUiard Boulevard,
          Westlake, OH 44145.


5.     REQUIREMENTS FOR USE OF LOAN PROCEEDS AND RECEIPTS.

       A. Borrower will obtain and itemize receipts (paid receipts, paid invoices or cancelled checks) lllld contracts for all
          Loan funds spent and. retain these receipts for 3 years from the date of the final disbursement. Prior to each
          subsequent disbursement (if any) and whenever requested by SBA, Borrower will submit to SBA such itemii.ation
          together with copies of the receipts.

       B. Borrower will make the damaged, repaired or replacement propcrty(ies) available to SBA for inspection and
          verification of the use of Loan proceeds when so requested.

      C. Borrower will return to SBA. as soon as possible but not later than I year from the date of final disbursement, all
         funds received but n()t used for disaster repairs as authorized by the above paragraph. Funds so returned will be
         used to reduce the outstanding baJance of this Loan and will not be applied in lieu of scheduled payments.

      D. Borrower will not use any proceeds of this Loan to pay wages or any other compensation for repair work perfonned
         by Borrower or members of Borrower's immediate family, or to pay overhead or profit for repairs performed by, or
         materials acquired from, a business in which Borrower owns a 500A> or greater interest

      E. Borrower will not use, directly or indirectly, any portion of the proceeds.of this Loan to relocate without the prior
         written pennission of SBA. The law prohibits the use of any portion of the proceeds of this Loan for voluntary
         relocation from the business area in which the disaster occurred. To request SBA's prior written permission to
         relocate, Borrower Will present to SBA the reasons therefore and a description or address of the relocation site.
         Determinations of (I) whether a relocation is voluntary or otherwise, and (2) whether any site other than the
         disaster·affected location is within the business area in which the disaster OCCUJTed, will be made solely by SBA.

      F.     Borrower will, to the extent feasible, purchase only American·made equipment and products with the proceeds of
             this Loan.

      G. Borrower will make IUIY request for a loan increase for additional disaster.related damages as soon as possible after
         the need for a loan increase is discovered. The SBA wilJ not consider a request for a loan increase received more
         than two (2) years from the date of the original Loan Authoril.ation and Agreement unless, in the sole discretion of
         the SBA, there are extraordinary and unforeseeable circwnstances beyond the control of the borrower.



6. DEADLTNE FOR RETURN OF LOAN CLOSING DOCUMENTS
      Borrower will sign and return the loan closing documents to SBA within 2 months of the date cif this Loan
      Authorization and Agreement By notifying the Borrower in writing, SBA may cancel this Loan if the Borrower fails
      to meet this requirement. The Borrower may submit and the SBA may, in its sole discretion, accept documents after 2
      months of the date of this Loan Authori:zation and Agreement.




SBA Fomi 1391 (.S.00)                                       Page 2 of6                                                RofS030
                       Case: 1:19-cv-00620 Doc #: 1-1 Filed: 03/20/19 3 of 6. PageID #: 9


 0003144004 / DLH 32297360-07
 ROACH RALPH /PAVLAS SHARON

 7. AGREEMENT TO REMIT AND ASSIGNMENT OF COMPENSATION FROM OTHER SOURCES

       A. Eligibility for this disaster Loan is· limited to disaster losses that are not compensated by other sources. Other
          sources include but are not limited to:(]) proceeds of policies of insurance or other indemnifications, (2) grants or
          other reimbursement (including loans) from government agencies or private organizations, (3) claims for civil
          liability against other individuals, organi7.atioos or governmental entities, and (4) salvage (including any sale or
            re-use) of items of damaged property.

       B. Borrower will promptly notify SBA of the existence and status of any claim or application for such other
          compensation, and of the receipt of any such compensation, and Borrower will promptly submit the proceeds of
          same (not exceeding the outstanding balance of this Loan) to SBA.

      C. Borrower hereby assigns to SBA the proceeds of any such compensation from other sources and authorizes the
         payor of same to deliver said proceeds to SBA at such time and place as SBA shall designate.

      D. SBA will in its sole discretion detennine whether any such compensation from other sources is a duplication of
         benefits. SBA wi11 use the proceeds of any such duplication t4? reduce the outstanding balance of this Loan, and
         Borrower agrees that such proceeds wiJJ not be applied in lieu of scheduled payments.


8.    REQUIREMENTS FOR REAL ESTATE CONSTRUCTION OR REPAIR

      A. Prior to disbursement of Loan funds in excess ofSJ0,000 for real estate construction or repair, Borrower will submit
         evidence satisfactory to SBA that all insurance proceeds and other funds received for disaster damages to the real
         estate, and any other funds necessary to complete the construction/repair project, have been spent for the repair or
         replacement of the disaster damaged real estate.

      B. Prior to disbursement of Loan fimds in excess ofSI0,000 for real estate construction, Borrower will submit a copy
         of a valid building permit, or written evidence from proper authority that a building permit is not required.

      C. Prior to disbursement of Loan funds in excess ofSl0,000 for real estate construction, Borrower will submit:

            (1) A written construction contract covering the cost of repair/construction work satisfactory to SBA. This contract
                will not exceed the amount of this Loan allocated for repair or construction of real estate, unless Borrower
                demonstrates the availability of any additional funds needed in excess of that amount at tenns satisfactory to
                  SBA.

            (2) Written evidence that contractor(s) has builder's risk 11:11d workman's compensation insurance.

            Any of the above requirements may be waived in writing by and at the discretion of SBA. Borrower will not change
            any of the above without the prior written consent of SBA.

      D. Prior to any disbursement of Loan funds for real estate construction or repair, Borrower will execute and submit
            SBA Fonn 601.

      E. Borrower will not use lead-based paint on any interior surface of any residential structure, and those exterior
         surfaces of residential structures such as stairs, porches, windows, and doors, which are readily accessible to
         children under 7 years of age. If lead-based paint is improperly used, the Borrower will be required to remove the
         paint and repaint the affected area at the Borrower's expense.

      F. Prior to disbW"SCment of loan funds for the construction of a new building or an addition to an existing building, the
         borrower shall submit evidence, satisfactory to SBA, that the construction confonns to the "National Earthquake
         Hazards Reduction Program {NEHRP) Recommended Provisions for the Development of Seismic Regulations for New
         Buildings". This evidence shall be in the fonn ofa certificate by a licensed construction engineer, architect, or similar
         professional.




SBA form 1391 {5.00)                                           Page3 of6                                                  Rd~lD
                          Case: 1:19-cv-00620 Doc #: 1-1 Filed: 03/20/19 4 of 6. PageID #: 10


 0003144004 / DLH 32297360-07
 ROACH RALPH/ PAVLAS SHARON

 9.     DUTY TO MAINTAIN INSURANCE
                                      .
        A. Prior to disbursement of Loan funds in excess of $10,000.00, Borrower win pmchase (make application and pay
           initial premium for) haz:ard insurance including fire, lightning. and extended coverage including Sewer back yp
           coverage on the damaged property located at 25976 Hilliard Boulevard Westlake Oh 44145, in the amount equal to
           800/o of the insurable value of the improvements on each property or the minimum coinsurance requirement set forth
           in the insurance policy provided by the Borrower, whichever is greater, or such other amounts and types of coverage
              as SBA may require. Borrower will provide proof of such hazard insurance coverage to SBA together with an
              endorsement naming SBA as mortgagee or Joss payee. Borrower will not cancel such coverage and wiU maintain
              such coverage throughout the entire term of this Loan. BORROWER WILL NOT BE ELIGIBLE FOR
              EITHER ANY FUTURE DISASTER ASSISTANCE OR SBA FINANCIAL ASSISTANCE IF Tms
              INSURANCE IS NOT .MAINTAINED AS STIPULATED HEREIN THROUGHOUT THE ENTIRE TERM
              OF TIIIS LOAN.




 10. BORROWER'S CERTIFICATIONS

        Borrower certifies th.at:

       A. There has been no substantial adverse change in Borrower's financial condition (and organization, in case of a
          business. borrower) since the date of the application for this Loan. (Adverse changes include, but arc not limited to:
          judgement liens, tax lierul, mechanic's liens, bankruptcy, financial reverses, arrest or conviction of felony, etc.)

       B. No fees have been paid, directly or indirectly, to any representative (attorney, ac-countant, etc.) for services provided
          or to be provided in connection with applying for or closing this Loan, other than those reported on SBA Fonn SC,
          "Disaster Home Loan Application"; or SBA Fonn 159, "Compensation Agreement". All fees not approved by SBA
              are prohibited.

       C. All representations in the Borrower's Loan application (including all supplementary submissions) are true, correct
              and complete and are offered to induce SBA to make this Loan.

       D. No claim or application for any other compensation for disaster losses has been submitted to or requested of any
          source, and no such other compensation has been received, other than that which Borrower has fully disclosed to
          SBA.

       E. Neither the Borrower not, if the Borrower is a business, any principal who owns at least 50% of the Borrower, is
          delinquent more than 60 days under the terms of any: (a) administrative order; (b) court order; or (c) repayment
              agreement that requires payment of child support.

       F.     Borrower certifies that no fees have been paid, directly or indirectly, to any representative (attorney, accountant,
              etc.) for services provided or to be provided in coMection with applying for or closing this Loan, other than those
              reported on the Loan Application. All fees not approved by SBA are prohibited. Jf an Applicant chooses to employ
              an Agent, the compensation an Agent charges to and that is paid by the Applicant must bear a necessary and
              reasonable relationship to the services actually performed and must be comparable to those charged by other Agents
              in the geographical area. Compensation cannot be contingent on loan approval. In addition, compensation must not
              include any expenses which are deemed by SBA to be unreasonable for services actually performed or expenses
              actually incurred. Compensation must not include charges prohibited in 13 CFR 103 or SOP 50-30, Appendix I.
              If the compensation exceeds SSOO for a disaster home loan or S2500 for a disaster business loan, Borrower
              must fill out the Compensation Agreement Form 159D which will be provided for Borrower upon request or
              can be found on the SBA website.

       G. The Borrower(s) are the owner(s) of and hold legal title to certain real estate property fully described in Section 2--
          CollateraJ. Said premises are in my/our possession, and my/our title thereto has never been disputed or questioned
          as to any part thereof. Said premises are free of all mortgages, taxes, assessments, liens, encumbrances, and claims,


SBA f01'111 1391 (S-00)                                           Page 4 of6                                               Ref SOJO
                     Case: 1:19-cv-00620 Doc #: 1-1 Filed: 03/20/19 5 of 6. PageID #: 11


0003144004 / DLH 32297360-07
ROACHRALPH/PAVLASSHARON

          or interest of any other party, except as listed in Section 2 of this document. There are no actions pending affecting
          said real property.


11. CIVIL AND CRIMINAL PENALTIES

     A. Criminal Penalties: Any person who knowingly makes a false statement or misrepresentation to SBA shall be
        subject to a fine of not more than $10,000.00 or to imprisonment for not more than 5 years, or both, under provisions
        of 18 U.S.C. 1001 and/or 15 U.S.C. 645.

     B. Cjyjl Penalties: Public Law 92-385 provides that for all disaster Loans made after August 16, 1972, anyone who
        wrongfully misapplies the proceeds of a disaster Loan shall be ci_villy liable to the Administrator in IIII amount equal
          to one and one-half times the original principal amount of the Loan.


12. RESULT OF VIOLATION OF THIS LOAN AUTHORIZATION AND AGREEMENT

     A. If Borrower violates any of the terms or conditions of this Loan Authorization and Agreement, the Loan wilt be in
        default and SBA may declare all or any part of the indebtedness immediately due and payable. SBA's failure to
          exercise its rights under this paragraph will not constitute a waiver.

     B. A default (or any violation ofany of the terms and conditions) of any SBA Loan(s) to Borrower and/or its affiliates
        will be considered a default of all such Loan(s).


13. DISBURSEMENT OF THE LOAN

     A. Disbursements will be made by and at the discretion of SBA Counsel, in accordance with this Loan Authorization
          and Agreement and the general requirements of SBA.

     B. Disbursements may be made in increments as needed.

     C.   Other conditions may be imposed by SBA pursuant to general requirements of SBA.
     D. Disbursement may be withheld if, in SBA's sole discretion, there has been an adverse change in Borrower's financia1
        condition or in any other material fact represented in the Loan application, or if Borrower fails to meet any of the
        terms or conditions of this Loan Authorization and Agreement.

     E. NO DISBURSEMENT WILL BE MADE.LATER THAN 6 MONTHS FROM THE DATE OF ffllS LOAN
        AUTHORIZATION AND AGREEMENT UNLESS SBA, IN ITS SOLE DISCRETION, EXTENDS THIS
          DISBURSEMENT PERIOD.


14. PARTIES AFFECTED

     A. This Loan Authorization and Agreement will be binding upon Borrower and Borrower's successors and assigns and
        will inure to the benefit of SBA and its successors and assigns.




SBA Form 1391 (MO)                                             Page 5 of6                                               Rtf50 )0
                    Case: 1:19-cv-00620 Doc #: 1-1 Filed: 03/20/19 6 of 6. PageID #: 12


0003144004 / DLH 32297360-07
ROACH RALPH/ PAVLAS SHARON

 15. DATE

      A. This Loan Authorization and Agreement is approved and issued on April   18, 2008.

                                       SBA Administrator
                                       Steven C. Preston




                                       Herbert L. Mitchell
                                       Associate Administrator
                                       U.S. Small Business Administration




                                                           ORIGINAL




SBA Form 1391 (~)                                       Page 6 of6                           Rd'SO 30
                    Case: 1:19-cv-00620 Doc #: 1-2 Filed: 03/20/19 1 of 2. PageID #: 13

 •
                                                                                                                                                          ·11
.-----------...---------------r-------------,°11
                                               °ii
                                                U.S. Small Business Administration                                   ,.
                                                                                                                      .
                                                                                                         Date: M1y 8, 2008

                                                                                                       --------------...
                                                                  NOTE                                 ,______________ #'#'_.
                                                                                                        Loan Amount: $81,400.00

     U .S. Smell BuslneM Administrotlcn                   (SJ.C'URED DISAS11lt WANS)                    A1111ual lntera1 Rate: 3.125•/,                    --
                                                                                                                                                          0-
. _ _ - - ~ - - - - - - - - - ' - - - - - ~ - - - - - - - - - - - _ . _______________.ciii
Applicatio11 # 0003144004                                              LoH #DLH 32197360-07                                                               #'.
                                                                                                                                                          •ii
I.   PROMISE TO PAY: In return for a loan, Borrower promises to          pay to the order of SBA the amount of Elgbty-Qne Thomand Four
      Hundred And 00/100 Dollars, interest on the unpaid principal balance, and all Olher amounts required by this Note.
2.   DEFINITIONS: A) "Collateral" means any property taken as security for payment of this Note or any guarantee of this Note. B)
     "Guarantor" means each person or entity that signs a guarantee of payment of this Note. C) "LoanDocumcnts" means the documents related
     to this loan signed by Borrower, any Guarantor, or anyooe who pledges collateral.
3.    PAYMENT TERMS: Borrower must make all payments et the plaoe SBA designate$. Borrower may prepay this Note in part or in full at
      any time, wilhout notice o r ~- Borrower must pay principal and interest payments o f ~ every month begiMing ~ months
      from the date of the Note. SBA will apply each installment payment first to pay Interest accrued to the day SBA receives the payment and
      will then apply any remaining balance to reduce principal. All remaining principal and acaucd interest is due and payable Thirty (30} year,
      from the date of the Note.
4.    DEFAULT: Borrower is in default under this Note if Borrower does not make a payment when due under this Note, or if Borrower: A)
      Fails t() comply with any proVision ofttm Note, the Loen Authorization and Agreement, or other Loan Documents; B) Defaults on any Olhcr
      SBA loan; C) Sells or Olhcrwisc transfers, or docs not preserve or acoount to SBA 's satisfaction for, any of the Collateral or its proceeds; D)
      Docs not disclose, or anyone acting on their behalf docs not disclose, any material fact to SBA; E) Makes, or 1111yonc acting on their behalf
      malccs, a materially false or misleading repmenlalion to SBA; F) Defaults on any loan or agreement with another creditor, if SBA believes
      the default may materially affect Borrower's ability to pay this Note: C) Fails to pay any taxes when due; H) Becomes the subject of a
      proceeding under any bankruptcy or insolvency law; 1) Has a receiver or liquidator appoin1Cd for any part of their business or property; J)
      Makes &n assignment for the benefit of creditors; K) Has any adverse change in financial oondition or business operation that SBA believes
      may materially affect Borrower's ability to pay this Note; L) Dies; M) Reorganizes, merges, consolidates, or otherwise changes owners~ip or
      bus~ structure without SBA's prior written consent; or, N) Becomes the subject of a civil or aiminal action that SBA believes may
      matcriaity affect Borrower's ability to pay this Note.
S.   SBA'S RIGHTS IF TIIERE IS A DEFAULT: Without notice or demand and without giving up any of its rights, SBA may: A) Require
     immediate payment of all amounts owing under lhis Note; B) Have recourse to collect all amounts owing from any Borrower or Guarantor;
     q File suit and obtain judgment; D) Take possession of any Collateral; or, E) Sell lease, or otherwise dispose o( any Collateral at public or
     private sale, with or without advertisement
6.   SBA 'S GENERAL POWERS: Without notice and without Borrower's consent, SBA may: A) Bid on or buy the Collateral at its sale or the
     sale of another lienholdcr, at any price it chooses; B) Collect amounts clue under this Note, enforce the terms of this Note or any other Loan
     Document, and preserve or dispose of the Collateral. Among other things, the expenses may include payments for property taxes, prior liens,
     insurance, appraisals, environmental remediation costs, and re~le auomey's fees. and costs. If SBA incurs such expenses, it may
     demand immediate rcimburscmmt from Borrower or add the expenses to the principal balance; C) Relcasc anyone obligated to pay this
     Note; D) Compromise, release, rcaew, extend or substitute any of the Collateral; and E) Take any action necessary to protecc the Collmcral
     or collect amounts owing on this Note.
7.    FEDERAL LAW APPLIES: When SBA is the holder, this Note will be interpreted and enforced under federal law, Including SBA
      regulations. SBA may use 5'ale or local procedures for filing papers. recording documents, giving notice, foreclosing liens, and other
      purposes. By using such procedures. SBA docs not waive any federal immunity from state or local control, penalty, tax, or liability. As lo
      this N<>te, Borrower may not claim or assert against SBA any local or state law to deny any obligation, defeat any claim of SBA, or preempt
      federal law.
8.   GENERAL PROVISIONS: A) All individuals and entities signing this Note arc jointly and severally liable. B) Borrower waives all
     surcmhip defenses. C) Borrower must sign all documents required at any time to comply with the Lo1111 Documents and to enable SBA to
     acquire, perfect, or maintain SBA 's liens on Collateral. D) SBA may exercise any of its rights separately or together, as many times and in
     any order it chooses. SBA may delay or forgo enforcing any of its rights without giving up any of them. E) Borrower may not use an oral
     statement of SBA to contradict or alter the written terms of this Notc. F) If any part of this Note Is unenforceable, all other parts remain in
     effect. G) To the extent allowed by law, Borrower waives all demands and notices in OOMcction with this Note, including presentment,
     demand, protest, and notice of dishonor. Borrower also waives any defenses based upon any claim that SBA did not obtain any guarantee;
     did not obtain, perfect, or maintain a lien upon Collateral; Impaired Collateral; or did not obtain the fair market value of Collateral at a sale.
     H) SBA may sell or otherwise transfer this Note.
9.    MIS{JSE OF LOAN FUNDS: Anyone who wrongfully misapplies any proceeds of the loan will be civilly liable to SBA for one and ono-
     halftimcs the proceeds disbursed, in addition to other remedies allowed by law.

                                                                                    GOVERNMENT
SBA FORM 147 B (S..00)                                                                EXHIBIT                                                "-JC I of2
                                                                                             B
                  Case: 1:19-cv-00620 Doc #: 1-2 Filed: 03/20/19 2 of 2. PageID #: 14
.,   '

0003144004/ DLH 32297360-07
ROACH RALPH/ PAVLAS SHARON
10. BORROWER'S NAME(S) AND SIGNATURE(S): By signing below, each individual or entity acknowledges 1111d accepts personal
    obligation and ful1 liability IDlder the Note as Borrower.                                                      ·




                                                                   ORIGINAL




SBA FORM 147 B (S-00)                                                                                           Page 2 of 2
              Case: 1:19-cv-00620 Doc #: 1-3 Filed: 03/20/19 1 of 3. PageID #: 15


                              U.S. SMALL BUSINESS ADMINISTRATION
                                     200 W. SANTA ANA BLVD., STE. 180
                                       SANTA ANA, CALIFORNIA 92701




February 8, 2017

                   NOTICE OF DEFAULT & ACCELERATION OF PROMISSORY NOTE

                                                                                        FIRST CLASS MAIL

RALPH B ROACH & SHARON R PAVLAS
25976 HILLIARD BV
WESTLAKE, OH 44145


Re: SBA Loan No.:            322973-60-07


Dear RALPH BROACH & SHARON R PAVLAS:

The promissory note you executed on 05/08/2008, in connection with a loan made by the U.S. Small Business
Administration in the original amount of$ 72,000.00. is in default because of non-payment of monthly
installments of$ 313.00 including principal and interest, which became due on 10/08/2016, and on the 8th day
of each subsequent month.

Because of this serious uncured breach in the terms and conditions of said Note, this Agency does hereby
declare the entire balance of indebtedness as of April 12, 2018, due and payable. The outstanding balance due
is:

       Principal Balance                                                $58,656.99
       Accrued Interest Through 4/12/18                                 $ 768.37
       Total Due SBA                                                    $ 59,425.36

Demand is hereby made upon you for payment of the entire balance due. Should you not comply
with this demand by February 22, 2017, we shall feel justified in taking such legal and other
action, including foreclosure, as we may deem necessary or appropriate to protect the
Government's Interest. Payment on your loan should be sent to the payment address indicated on
your monthly billing statement. There is also a faster, easier method of submitting your payment
electronically by using Pay.Gov. The Pay.Gov web address is www.pay.gov. Pay.Gov is a secure
website which can be used with a debit/credit card or payment made directly from your bank
account.


If you would like to discuss this matter, please call NDLRC, Santa Ana (855) 778-3154

Sincerely,


Central Processing Unit




                                              GOVERNMENT
                                                  EX~IT
        Case: 1:19-cv-00620 Doc #: 1-3 Filed: 03/20/19 2 of 3. PageID #: 16



                                            U.S. SMALL BUSINESS ADMINISTRATION


SB~
US Snioll Bv   111t .,~ Ad1111111'1hutton
                                                NATIONAL DISASTER LOAN RESOLUTION CENTER
                                                    100 W. SANTA ANA BOULEVARD STE. 740
                                                        SANTA ANA, CALIFOllNIA 92701




May 30, 2017


Ralph Roach and Sharon Pavlas
25976 Hilliard Blvd.
Wetlake, OH 44145


Re: SBA Loan No.: DLH 3229736007

Dear Mr. and Mrs. Roach:

Despite the U.S. Small Business Administration's past efforts to contact you in an attempt to arrange for a
satisfactory repayment plan on your delinquent loan, you have either been unresponsive to SBA
communications, have not entered into a repayment plan or have not successfully completed an approved
repayment plan. Due to the default on your loan and lack of response to the SBA's communications, the SBA
has initiated preliminary foreclosure proceedings on the following property:

                                               25976 Hilliard Blvd.
                                               Westlake, OH 44145
A current appraisal of the subject property reveals that sufficient equity exists for the SBA to foreclose on the
collateral and fully satisfy this SBA loan. The SBA currently holds a recorded lien on the subject parcel in the
original amount of$72,000.00.

TO AVOID FORECLOSURE, THE FOLLOWING OPTIONS MAY BE AVAILABLE:

    1) A lump sum repayment of the arrearages on the SBA loan, along with timely consecutive monthly
       payments (as would be outlined in an acceptable SBA workout arrangement usually for a 6 month
       period);
    2) Installment repayment of the arrearages over a certain period of time (usually over a 6 month period),
       along with timely consecutive monthly payments (as would be outlined in an acceptable SBA workout
       arrangement usually for a 6 month period);
    3) Consider selling the subject property to pay off or pay down the SBA loan.

To discuss this matter further, please contact me no later than 5 days after receipt of this letter. Should you not
respond, the SBA will continue foreclosure proceedings on this property in order to pay this loan in full.


Sincerely,

J). Af"'6&,,
Gino Garza
Loan Specialist
(714) 564-2890 - Direct
(855) 778-3154 -X-3525 Toll Free
            Case: 1:19-cv-00620 Doc #: 1-3 Filed: 03/20/19 3 of 3. PageID #: 17




                                                  U.S. SMALL BUSINESS ADMINISTRATION


SB~
US Sr11nl1 E.u ,,r,,   "'>   /\d   1wu'>l1ot1on
                                                      NATIONAL DISASTER LOAN RESOLUTION CENTER
                                                          lOOW. SANTAANABOULEVARDSTE. 7-40
                                                             SANTA ANA, CALIFORNIA 92701




May 30, 20!7


Ralph Roach and Sharon Pavlas
PO Box 16940
Rocky River, OH 44116-0940


Re: SBA Loan No.: DLH 3229736007

Dear Mr. and Mrs. Roach:

Despite the U.S. Small Business Administration's past efforts to contact you in an attempt to arrange for a
satisfactory repayment plan on your delinquent loan, you have either been unresponsive to SBA
communications, have not entered into a repayment plan or have not successfully completed an approved
repayment plan. Due to the default on your loan and lack of response to the SBA's communications, the SBA
has initiated preliminary foreclosure proceedings on the following property:

                                                      25976 Hilliard Blvd.
                                                      Westlake, OH 44145
A current appraisal of the subject property reveals that sufficient equity exists for the SBA to foreclose on the
collateral and fully satisfy this SBA loan. The SBA currently holds a recorded lien on the subject parcel in the
original amount of $72,000.00.

TO AVOID FORECLOSURE, THE FOLLOWING OPTIONS MAY BE AVAILABLE:

      1) A lump sum repayment of the arrearages on the SBA loan, along with timely consecutive monthly
         payments (as would be outlined in an acceptable SBA workout arrangement usually for a 6 month
         period);
      2) Installment repayment of the arrearages over a certain period of time (usually over a 6 month period),
         along with timely consecutive monthly payments (as would be outlined in an acceptable SBA workout
         arrangement usually for a 6 month period);
      3) Consider selling the subject property to pay off or pay down the SBA loan.

To discuss this matter further, please contact me no later than 5 days after receipt of this letter. Should you not
respond, the SBA will continue foreclosure proceedings on this property in order to pay this loan in full.


Sincerely,

 /;). A/JJ&-
Gino Garza
Loan Specialist
(714) 564-2890 - Direct
(855) 778-3154 -X-3525 Toll Free
           Case: 1:19-cv-00620 Doc #: 1-4 Filed: 03/20/19 1 of 5. PageID #: 18

..
•                                                                                                       SCAN·"~'-:~r -
                •
                                                                                                       U)tl 2, 9 1\lUO
     MAIL ANY NOTICE OF DEFAULT TO:
     U.S. SMAU. BUSINESS
     ADMINIS1'RATION                                                                    CuYAflOGA. r.n.,~·    ..
                                                                                                   _.,._, T R£cOflOER
     11>1 TanMlltiiJliYe &a~
     Biuipn,AL 35211                                                                   MORT     ---e
                                                                                              1/27~ 3:0S:12 PM
     WHEN RECORDED MAlL TO:                                                           2ooaos270721
     U.S. SMALL BUSINESS
     ADMINISTRATJON
     141JlS~Rad
     Fat Wati,1X 76155-2243

     ROAaIRAU'H/PA\'IMgtARCN
     # 0003 I44004 Loan No. DUI 32297360--07


                                                     MORTGAGE
                                                        (Direet)

          This mortgage made and entered into this 8dt day of May 2008. by and between RALPH B.
     RQACH AND SHARON R. PAYL6S, HJJSBAND AND WIFE, 25976 Hilliard By, Westlalcc, OH 4414S
     (hereinafter ,e&m,d to 11!1 mortgagor) and the Administrator of the Small Busbtes., Adminislrltion, an
     agency of the Government of the United Stales of America (hereinafter refffloct to as mortgagee). who ,
     maintains an offioe and place ofbusiness at 80 l Tom Martin Drive Suite 120, Binnfu&liamt AL, 3S2 I J.

             Wl'I'NESSETH, that for the consideration hereinafter staMd, receipt of which is hereby
     acknowledged. the mortgagor does hereby mortpgie, ,ell, grant. assilP, and convey unto the mortgagee, his
     successors and assigns. all of the following described property situated and boing in the County of
     C\lyahop, State of OH.

     SITIJATED JN THE CITY OF WBSTLAKE, COUNI'Y OF CUYAHOGA AND STATE OF OHIO AND
     KNOWN AS BEING SUBLOT NO. C-2 IN BALMORAL-HD..UARD LOT SPLIT AND ASSEMBLY PLAT NO.
     2 OF PART OF ORIGINAL DOVER TOWNSHIP LOT NO.                  ,1
                                                                AND 67 AS SHOWN BY TIE RECORDED
     PLAT IN VOLUME 270 OF MAPS, PAOE 86 OF CUYAHOGA COUNTY RECORDS AND B6ING A PAllCEL
     OF LAND 110.•45 FEET FRONT ON THE SOUTHERLY SIDE OF HILLJAB.D ROME AND EXTENDING
     BACK 26S.47 FEET ON nm WESTERLY LINE, 235 FBET ON 1liE EASTERLY LINE AND RAVINO A
     REAR LINE OF 9S FEET, AS APPEARS BY SAID PLAT, BE THB SAME MORE OR LESS, Btrr SUBJECT
     TO ALL LEGAL HIOHWAYS. nns IS NON TORRENS
     A.P.N: 21319114
     More com111onfy known as: 2S976 Hilliard Boulevard, Westlake, OH 44145

     Together with and including all buildin~ all fixtures including but not limned k> all plumbing. beating,
      lighting, Vtntilating. refrigeratina, incinerating, air oonditioning apparatus, and elevatom (the mortgagor.
      hc~by declaring that it is intcndod that the itfflls herein enumerated shall be deolned to have been
     pennancntly installed as part of the realty), and aJl improvements now or hereafter existing 1horcon~ the
     .hen,dfuunents and appurtenances and .n other ripts thereunto belonging. or in anywae appertaining. and
     the nMnion and reversions, remainder and remainden, all rights of redemption, and the raits; issues. and ·
     profits of the above described property (provided, however, thal the mortga&or shall be entitled to the
     possession of said property and to collect and retain the rents, issUC11, and profits until default hereunder). To

                                                                               GOVERNMENT
                                                                                   EXHIBIT
                                                                                     D
        Case: 1:19-cv-00620 Doc #: 1-4 Filed: 03/20/19 2 of 5. PageID #: 19



Application No. I Loan No.: 0003144004 / DLH 32297360,07
ROACH llA'U>H /PAVLAS SHARON

have and to hoJd. the same unto the monpgee and the successors in intcmt of the mortBJIB"e fon,ver in fee
simple or such other esta, ifany, • is aated heroin.

FOR THB PURPOSE OF SECURING: (]) Payment of the principal and interest as ,et forth above; (2)
Payment of any and all obligations and liability. which are now due Of may hereafter become due from
Mortgag()r; (3) Perfonnance of each agreement of Mortgagor hereincontained; (4) Payment of ell sums to
be pakl t<> Mortgagee pursuant to the tmns hereof.

Tho mortgagor covenants that he ls lawfully seized and possessed of and has the right to soil and convey
said property; that the same is free from all encumbrances except as heremabove recited; and that he hereby
binds himself and his sucoessors in interest to warrant and defend 1bo title aforesaid thereto and every part
thereof against the claims of all persons whomsoever.

This insttument is given to secure the payment of a promissory no1ls dated May 3, 2Q08 in the principal sum
of$81,400,00 and maturing on May 8. 2038.
1. The ID<>rtgagor covenants and agroc,s as follows:
   a. He will promptly pay the indebtednCS!i evidenced by said promiSSOl')' note at the times and fn the
manner therein provided.

    b. 1-Je will pay aJJ IBXes, assessments. water rases, and other gcm,mmental or municipal dJarges. fines.
or impositions, for which provision has not bceo made hereinbefore. and will promptly deliver the official
receipts therefore to the said mortgagee.

     c. He will pay such expenses and fees as may be incurred in 1he protection and maintenance of said
property, including lhe fees of any attorney employed by the mortpgee for the collection of any or all of the
indebtedness hereby secured, or for f~losure by mortgagee's sale. or court proceedings, or in any other
litigation or proceoding adfecting said premises. Attorneys' foes roasonab)y _incurred In any othor way shall
be paid by the mortgagor.

    d    For beUer security of the indebtedness hereby secw-ed, upon the n,qumt of the mortgagee, its
~            or assigns, he shall execute and deliver a supplemental mortgage or mortgages covering any
additiolll, improvements, or betterments made to the property heroinabove described and all property
acquired by it after the dare hereof (all in form ~ to mortgagee). Furthermore, should mortgagor
fail to cure any default in the payment of a prior or inn,rior encumbrance on the propeey described by this
instrument, mortgagor hereby agrees to pennit mortgagee to cure such defaull. but mortgapo is not
obligated to do so; and .mch advanoes shall become part of 1he indebtednea& sewred by this instrument,
subject to the same 1erms and oonditions.

    t. The rights created by this conveyance shall remain in full force and effect during any postponement
or extension of the time of payment of the indebtedness evidenced by said promissory nocc or any part
thereof ~ured henlby.

   J He will continuously main1ain baz.ard insurance, of such type or types and in such amounts as dte
mongagiee may from time to time require on the improvements now or hereafter on sakl property. and will
pay proniptly when due any premiums therefor. All insurance shall be carried in compen~ acceptable to
mortgagf» and the policies and renewals thereof shall be held by mortgagee and have atlached thereto loss
payable ca.uses in favor of and in form acceptable to the mortgagee. In evont of loss, tnOrf8agor will give
immediate notice in writing to mortgagee, and mo.rtpgcc may make proof of loss if not made promptly by
mortpgor, and each insurance company concerned is hereby audlol'mld and d ~ to make payment for
           Case: 1:19-cv-00620 Doc #: 1-4 Filed: 03/20/19 3 of 5. PageID #: 20



Applicaticm No. / Loan No.: 0003144004 / Dui 32297360-07
ROA.CH kALPH /PAVLAS SHARON

such los&' directly to mortgagee instead of to mortgagor and mo,tgagee jointly, ,ad tho insurance proceeds.
or any pert thereof, may be applied by mortgagee at its option either to 1he reduction of the indcbtodness
hereby SCClnd or to the R:StoTation or repair of the property daznased or destroyed. In ovmt of fondamre
of this ~ or other lranffer of title to said property in extinguisbment of the ~ secured
heroby. all right, tit1e, and interost of the mortgagor in and to any insurance.policies then in force shall pass
to the putchaser or mortgagee or, at tho option of1he mortgagee, may be sumndered for• refund.                  ·

    g. He wiJ1 keep     anbuildinp and Olher improvements on said property in good repair and condition;
will pennit, commit, or suffer no waste. impairment. deterioration of said property or any part thereof; in the
event of failure of the monpgor to bop the buildings on said pranisea and tbo,e ereeted on said p,,mises,
or improveniems thereon, in good repeir, the mortpaee may mab such repairs as in its discmion it may
deem necessary for the proper preservation thereof; and tho fuD amOUDt of each and every such payment
shall be immediately due and payable and shall tio ~ by the lien of this mortgage.

    h. He will not voluntarily create or permit to be created against the property subject to this mortgage
any lien or liens inferior or superior to the lien of this mortgage without the written consent of the
mortgagte; and funher, he will keep and maintain the same free from the claim of all persona IIIJ)plying
labor or materials for construction of any and all buildings or Improvements now betng erected or to be
erected on said premises.

    i He will not mit or a.sign any part of the rent of said mortgaged propc,rty or demolish, o r ~ or
substantially abr any building without tho written conseut of the mortpgee.                       ·

    J. All awards of damages in connection with any condemrumon for public;: use of or injwy to any of
the Pf'Ol*lY subject to this mortgage are hereby assigned and shaJI be poid to mortp.gee.. 1\'ho may apply the.,
same to payment of the installments last due under said note, and mortpgco is heNby audtomcd, in the
name of the mortgagor, to executo and deliver valid acquittances thereof and to appeal from any such award.
     le.   The mortgagee shall have 1be right m inspect the mortgaged premises at any reasonable tune.
2.   Defauh in any of lhe covenancs or conditions ofthis instn.iment or of the notio or loen agreement secured
hereby shall 1enninate the mortgagor's right 10 possession, use, and enjoyment oftbc property, at the option
of the mortgagee or Iris assigns (it being agreed that the mortgagor sha]] have such right until 'default). Upon
any such default, tho mongagee shaJI become the owner of all of the rents and profits accrutng after default
as security for the indebb:dness secured hereby, with the right to enter upon said property for the purpose of
QOllectiag such rents and pofits. This instrument shall operate u an assignment of any rentals on said
property to ihat CXlent.

3. The mortgagor covenants and agn,cs that if he shall fail to pay said indebtedness or any psit thoroof
when due, or shall fail t.o perform any covenant or agreement of thJs in.stnunent or the promissory noto
secured hereby, the entire i n ~ hereby secured shaJI nnmediaely becOmc due, payable, and
collectible without notice, at the option of tho mortgagee or as.,igns, regardless of manuity. and the
mort~ or hil assigns may bef~ or after en1ry sell said property without appraiscmont (the mortgagor
having "'8ived and assigned to the mortgagee all rights of appraiscment):

     (I) atjudiciaJ sale punuantk> the provisions of28 U.S.C. 2001 (a); or

    ~ t¢ the option of the monpgee, either by auction or by solicibltion of sealed bids, fur the highest and
best bid oomplying with the terms of sale and manner of payment specified in tlte published notice of sale,
f"'! givi11g four weeks' notice ofthe tfme. terms, and place of such sale, by advertisement not Joss than once
during each of said four weeb in a ~ published or distn"bu10d in 1be COIIJ11y in which said property


                                                    .Page 3
                   Case: 1:19-cv-00620 Doc #: 1-4 Filed: 03/20/19 4 of 5. PageID #: 21

l.   • '




           Application No. / Loan No.: 0003 J44004 / DUI 32:2973ro-07
           ROACH RALPH/ PAVI.AS SHARON

           is situated, all other notice being hen,by waived by the mortgagor (and said mortgagee. or any person oo
           behalf of said mortgagoe, may bid with the unpaid indebtedness evidenced by said note). Said sale shall be
           held at or on the property to be sold or at the Federal [, comrty, or city/or Commonwealth] courthouse for the
           cowrty in which lhe property is located. The mortgagee is hereby authori2,cd to execute for and on behalf of
           the mortgagor and to deliver IO the purchaser It such sale a sufficient conveyance of said property. which
           conveyance shall contain recitals as to the happcnina of dte defauh upon which 1hc execution of the power
           of Sile ~in granted depends; and the said mortpgor hereby consdtlltes and appoints the mortgagee or any
           agent or attomey of the mortgagee, the agent and attorney In fact of said mortgagor to make such recital!
           and to execut.e said conveyance and horoby covenants and agrees that 1he recitals so made shall be effilctual
           to bar all equity or right of redemption, ~ dower, and all other exemptions ofthe mortgag-or, aJI of
           which are hereby expressly waived mid CX>nveyed to die mortgagee; or

            (Ill) tako any odter appropria!e action pl.D'SUBJ1t to stare or Federal statu1D either in state or Fcdenl court
           o r ~ for the disposition of the property.

           In the event of a sale 11S hcrcinabovo provided, the mortgagor or any person in poaeaion under lhe
           mortgagor shall then become and be 1enants holding over and shall forthwith deliver possc.,sion to the
           purchaser ~ such sale or be summarily dispossessed~ in accordance with the provisions of law applicable 10
           tenants holding over. The power and agency hereby granted are coupled with an intemlt and are ~ b l e
           by death Qr otherwise, and aro granted as CUD1ulative IO the remedies for colloc:tion of said indebtedness
           provided by law.

           4. The proceeds of my sale of said property in ~ with the prccoding paragraphs sbaTI. be applied
           first to pay 1he costs end expcmes of said sale, the expenses incumd by the mortgagee for the pll'pOSe of
           protecting or mainbrining said property. and reasonable attorneys• fees; secondly, 1o pay the indebtedness
           9CCllrcd hereby; and thirdly, to pay any surplus or excess to the person or persons lcgaJly entitled 'thereto.

           S. In ihe event said property is sold at a judicial foreclosure sale or pursuant to 1he power of sale
           hcreinabo\,c granted, and the proceeds are not sufficient to pay the 1ota1 indebtcdnes., secured by 1his
           instmment and evidenced by said promissory note, the mortgag-ee will be entitled to a deficiency judgment
           for the amount of the defwiency withour regard ta apprai.remenJ.

           6. In the event the mortgagor fails to pay any Federal. state, or locaJ tax assessment, income tax or other
           tax lien, charge. fee, or odter expense chqed against the property, the mortgagee is hereby authorized at his
           option t.o pay the same. Any sums so paid by the mortgagee shall be added to and ~ e a part of the
           principa.l llmOunt of the indebtedness evidenced by said note, subject to the same tcnns and conditions. If
           the mortgap shall pay and dischargo the indebtlldness evidenced by said promissocy note. and aha!I pay
           such sums and shall dischargo all taxos and liens and the costs, ~ and expenses of making. enforcing. and
           executing this mortgage, then this mortgage shaJI be canceled and surrendered.

           7. The covenants hmein contained shall bind and the benefits and advantages shall inure to the respecttvo
           suocessors and assigns of the parties betel<>. Whenever used. the singular nmnber shall include the plural.
           ~ plural the singui•. and the asc of any gender shalJ inelude all genders. ·

           8. No ~iver of any covenant herein or of the obligation secured hereby shaJI at any time thereafter be
           held to bo a waiver of the terms hereof or of the note secured hereby.

           9. In oompJiaooe with section 10J.106 of the 1wJes and ReguJations of the Small Business Administration
           [13 C.F.R. 101.106], this instrument is to be construed and enforced In acoordance with appliQble FederaJ
           Jaw. This Mortgage is lo be construed and enforced in accordance with FcderaJ Jaw. Mortgagor hereby
           waives an~ rights or immunity purportedly conferred by Commonwealth law limiting Mortgagee's right to a


                                                               Page4
               Case: 1:19-cv-00620 Doc #: 1-4 Filed: 03/20/19 5 of 5. PageID #: 22



•   •Application No./ Loan No.: 0003144004 / DLH 32297360-07
     ROh.CH RALPH/ PAVLAS SHARON

    deficiency judgement after either a judicial foreclosure or a foroclosure under tho power of sale referred to
    above.

    10. A judicial decree. order, or judgment holding any provision or portion of this instnuncnt invalid or
    1S1enforceable shall not in any way impeir or preclude the cnfotcement of the remaining provisions or
    portions of this instrument


    11, Any written notice to be issued to the mortgagor pursuant to the provisions of this instnnnem shall be
    addressed to the mortgagor at 2S976 Hll..LIARD BV. WESTLAKE. OH 44145 and any written notice to be
    issued to the mortgape shall be addressed to the mortgagee at 801 Tom Martin Drive Suke 120.
    Birmingham, AL 3S21 l.

    If any one or more of the provisions contained in this Mortgage shall for any reason be Invalid, illegal or
    unanfurceabte in any   ~ such invalidity, illegality or unenforceability shall not affect any other
    provision <>fthis Mortgage.

        IN WITNESS WHEREOF, 1he mortgagor has executed this insmnnent and tho mortgagee has ~
    delivery otthis insvumcnt as of the day and year afcnsaid.


    sTATEoF            OHJu                           )


    ~OF                 GIJ,:1~0--                    )

    1. (J..-chke,, £&:ne.{l
    a Notary Public in and for said County and State, do
    hereby certify that
    RALPH B. ROACH AND SHARON R. PAVLAS
    ~ U y appeared before me this day and
    acknowledged that they signed, delivered and
    executed the foregoing instrument. Witness my
    ~ and            • seal 1his the      ,a"'o  day of
                                                                                             ORIGINAL
    ~'-=-,t....+,..---.,lµ   20   l>, .    .

    1ll1S INSIRUMB'll'PREPARFDBY:
    Rse~,Albney
    U.S. SMALL BUSINESS ADMINISTRATION
    149'15~Rad
    FatWa1h, lX761SS-2243




                                                          Pages
                        Case: 1:19-cv-00620 Doc #: 1-5 Filed: 03/20/19 1 of 4. PageID #: 23
                                 SMALL BUSINESS ADMINISTRATION
      ""' Bus,                              Office of the Chief Financial Officer
~
•                                                  Denver Finance Center
~                                            Programmatic Accounting Branch
    ~h . 1953 ......,
     ' Y/ST'il><'                                   Denver, CO 80259


                                     CERTIFIED STATEMENT OF ACCOUNT

                                                   As of March 12, 2019
                                 (Interest accrued on unpaid balance through above date)

     Loan Number:             3229736007
     Name:                    Ralph B Roach & Sharon R Pavlas
     Address:                 25976 Hilliard BLVD. Westlake, OH 44145

      Total Amount Disbursed:

               Loan                                           $          72,000.00
               Care and Preservation of Collateral            $               0.00
               Recoverable Expenses                           $           1,145.00
                          Total Amount Disbursed                                     $            73 ,145.00
     Less: Repayments                                                                $            16,398.16
     Plus: Returned Check                                                            $                  0.00
     Current Principal Balance                                                       $            56,746.84
     Add: Accrued Interest                                                           $             4,493 .70
               Total Charges Outstanding                                             $            61 ,240.54
     Less: Escrow Balance                                                            $                  0.00

                                 Total Indebtedness                                  $            61 ,240.54


     Daily interest accrual on current balance: $4.86

            Date of Last Transaction                  Interest Paid Through


                        07/20/2018




     Certified to be a true and accurate statement as reflected by the official accounting records of the
     Small (//Jrunurisnation
                ~~
      David _Dyck,Auntant.
                                                                                           03/12/2019

     A uthorized Signature and Title                                                       Date
     SBA FORM 596 8 (8-81 )                                   GOVERNMENT
                                                                  EXHIBIT
                                                                    e.
                          Case: 1:19-cv-00620 Doc #: 1-5 Filed: 03/20/19 2 of 4. PageID #: 24




                                                                                                Per Diem
                                                                                                Interest to Date




AUTI-IORIZ.fDS lONATURE                                                              DATE
                                             Case: 1:19-cv-00620 Doc #: 1-5 Filed: 03/20/19 3 of 4. PageID #: 25

TRANSCRIPT OF ACCOUNT. SBA SERVICED, SINGLE INTEREST RA TE WAN

                                                                       U. S. Small Business Administration
                                                                 SBA           Denver, CO 80259
                             Case: 1:19-cv-00620 Doc #: 1-5 Filed: 03/20/19 4 of 4. PageID #: 26
                                          SMALL BUSINESS ADMINISTRATION
      ._,.._ B Us~/\,
                                                Office of the Chief Financial Officer
 .i                                                    Denver Finance Center
                                                 Progranunatic Accounting .Branch
 ~
   1.-,..,   l95l   L,,..,                              Denver, CO 80259
      'V /STY."




                                             CERTIFICATE OF INDEBTEDNESS


I, David Dyck, Lead Accountant, Programmatic Accounting Branch, Denver Finance
Center, Office of the Chief Financial Officer, Small Business Administration, do hereby
certify as such officer that I have the authority to make this Certificate and that the financial
records of said Small Business Administration are under my custody including the records
which are maintained in connection with a loan to: Ralph B Roach & Sharon R Pavlas, Loan
#3229736007.


Enclosed as Exhibit "A" is a Statement of Account and Transcript of Account relating to
said loan, certified as true by David Dyck, Lead Accountant, Programmatic Accounting
Branch, Denver Finance Center, Office of the Chief Financial Officer, Small Business
Administration. Said Statement of Account and Transcript of Account are true and correct
to the best of my personal knowledge and from my examination of the books and records of
the Small Business Administration with respect to said loan, and are hereby incorporated
with and made part of this certificate.



Executed this 12th day of March, 2019
                                                                 ~~dAccounrant


I, Gabriella Lopez, a Notary Public in and for the State of Colorado, do hereby certify that
the above named Accountant is employed by the United States Small Business
Administration, and that such officer has custody of the official financial records of the
Small Business Administration.



My commission expires: July 31, 2022



                                                                     GABRIELLA LOPEZ
                                                                        NOTARY PUBLIC
                                                                     STATE OF COLORADO
                                                                     NOTARY ID 20184030677
                                                                 MY CCIIIISSION EXPIRES UY 31, 2022
               Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 1 of 7. PageID #: 27



                                                                                             Preliminary Judicial Report
                                                                                                           (04/15/2010)


                      FIRST AMERICAN TITLE INSURANCE COMPANY
                                     PRELIMINARY JUDICIAL REPORT

To:   U.S. Small Business Administration                                               PJ No.: 5007339-0034247e
      1350 Euclid Avenue Suite 211                                                           Order No.: 81118861
      Cleveland, OH 44115-1815

Pursuant to your request for a Preliminary Judicial Report (hereinafter "the Report") for use in judicial
proceedings, FIRST AMERICAN TITLE INSURANCE COMPANY (hereinafter "the Company") hereby
guarantees in an amount not to exceed $59 ,630.23 that it has examined the publ ic records in Cuyahoga
County, Ohio as to the land described in Schedule A, that the record title to the land is at the date hereof
vested in:



Sharon P. Roach

by instrument recorded in Volume 91-2978, Page 40 and Instrument No. 201709220613 and free from all
encumbrances, liens or defects of record , except as shown in Schedule B.

This is a guarantee of the record title only and is made for the use and benefit of the Guaranteed Party
and the purchaser at judicial sale thereunder and is subject to the Exclusions from Coverage, the
Exceptions contained in Schedule B and the Cond itions and Stipulations contained herein.

This Report shall not be valid or binding until it has ·been signed by either an authorized agent or
representative of the Company and Schedules A and B have been attached hereto.

                                       Effective Date:     July 9, 2018 at 7:29 am

                                       Issued By:          First Ameri can Title Insura nce Company
                                                                   v')r,                 ,              .
                                       Signed By:                 f.._....
                                                                  (
                                                                             .   L/r.. J? _ lrtJX#.1.Gi-,,
                                                           Authorized Signatory or Agent                   1-
                                                                                                      (.,. .
                                                                                                               ,\




                                              GOVERNMENT
                                                 EXHIBIT
                                                     F


                                                    Page 1 of 6
            Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 2 of 7. PageID #: 28



                                                                                Preliminary Judicial Report
                                                                                              (04/15/2010)




                   FIRST AMERICAN TITLE INSURANCE COMPANY
                                   PRELIMINARY JUDICIAL REPORT

                                                                           PJ No.: 5007339-0034247e
                                                                                 Order No.: 81118861

                                             SCHEDULE A
Description of Land

Situated in the City of Westlake, County of Cuyahoga and State of Oh io:

And known as being part of Sublot No. C-2 in Balmoral-Hilliard Lot Split and Assembly Plat No. 2 of
part of Original Dover Township Lot No. 57 and 67 , as shown by the recorded plat in Volume 270 of
Maps, Page 86 of Cuyahoga County Records , and being a parcel of land 110.45 feet front on the
Southerly side of Hilliard Road and extending back 265.47 feet on the Westerly line, 235 feet on the
Easterly line line and having a rear line of 95 feet, as appears by sa id plat, be the same more or less,
but subject to all legal highways.


Premises Commonly Known As : 25976 Hilliard Boulevard , Westla ke , OH , 44145




                                               Page 2 of 6
          Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 3 of 7. PageID #: 29



                                                                              Prelim inary Judicial Report
                                                                                             (04/15/2010)



                                            SCHEDULE B

The matters shown below are exceptions to this Preliminary Judicial Report and the Company assumes
no liability arising therefrom.

Liens of Record


1.     Mortgage from Ralph 8. Roach and Sharon R. Pavlas, nbm Sharon R. Roach, husband and
       wife, to Mortgage Electronic Registration Systems, Inc. (MERS), solely as nominee for
       America's Wholesale Lender in the amount of $322,000.00, dated November 12, 2003 and
       recorded on November 19, 2003 as Cuyahoga County Recorder's File No. 2003111901715.

       Note: The above mortgage was assigned to Bank of America, N.A., Successor by Merger to
       SAC Home Loan Servicing , LP FKA Countrywide Home Loan Servicing, LP

       Home Affordable Modification Agreement dated June 20, 2014 and recorded on November
       21, 2014 as Cuyahoga County Recorder's File No. 20141121 0239.

2.     Mortgage (Direct) from Ralph 8 . Roach and Sharon R. Pavlas , husband and wife, to
       Administrator of the Small Business Administration , an agency of the Government of the
       United States of America, in the original amount of $81,400.00 , dated May 8, 2008 and
       recorded on May 27, 2008 as Cuyahoga County Recorder's File No. 200805270721.

       Note: Legal Description includes the dimensions of said sublet that were not recited on the
       last deed of record recorded as Cuyahgoa County Recorder's File No. 201709220613.

3.    Certificate of Judgment in favor of the State of Ohio, against Ralph B. Roach, Jr. and Sharon
      Pavlas in Cuyahoga County Court Case No. ST13299857, in the amount of $11,733.51, filed
      for record on April 8, 2013, in Cuyahoga County Judgment Docket No. JL-13-622333,
      Account No.             , and Serial No. 02201014512001.

4.     Certificate of Judgment in favor of the State of Ohio , against Ralph C. Roach, Jr., and Sharon
       Pavlas, in Cuyahoga County Court Case No. ST14347650, in the amount of $9,318.90, filed
       of record on August 28, 2014 in Cuyahoga County Judgment Docket No. JL-14-697614,
       Account No.             , and Serial No. 02201407332542.

5.     Certificate of Judgment in favor of AAA Appliance$ Service of Elyria, Inc., 41734 Griswold
       Road , Elyria, OH 44035, (Attorney of REcord : Kenneth P. Frankel. 110 Moore Road, PO Box
       210, Avon Lake , Oh io 44012-0000, Phone 440-933-3231 ), against Ra lph 8 . Roach and
       Sharon R. Pavlas , 25976 Hilliard Road , Westlake, OH 44145, in Rocky River Municipa l Court
       Case No. 14 CVF 1117, in the amount of $549.80, filed or record on October 22, 2014 in
       Cuyahoga County Judgment Docket JL-1 4-712293.

6.    Certificate of Judgment in favor of the State of Ohio, against Ralph 8 . Roach, and Shar
      Pavlas Roach , in Cuyahoga County Court Case No. ST15388687 amount of $7 ,888.09 filed
      of record on November 4, 2015 in Cuyahoga County Judgment Docket No. JL-15-751414,
      Account No.            , and Serial No. 02201519745775.

                                              Page 3 of 6
          Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 4 of 7. PageID #: 30



                                                                                Preliminary Judicial Report
                                                                                              (04/15/2010)


7.     Certificate of Judgment in favor of City of Westlake, C/0 RITA, PO Box 470537, Broadview
       Heights, OH 44147, against Ralph B. Roach and Sharon R. Roach, 25976 Hilliard Boulevard,
       Westlake, Ohio, 44145, in Rocky River Municipal Court Case No. 16 CVI 0257, in the original
       amount of $2,811.43, filed for record on November 1, 2016 in Cuyahoga County Judgment
       Docket JL-16-787248.


Other Exceptions of Record


1.     Oil, gas, coal and other mineral interests together with the rights appurtenant thereto
       whether created by deed, lease, grant, reservation, severance, sufferance or exception.

2.    No search of covenants, conditions, restrictions , reservations, easements, licenses, rights of
      way, mineral leases or other possessory leases has been performed . Accordingly, no
      coverage is afforded herein for such matters, express or implied.

3.    Dower interest of spouse(s) of current owners, if any.

4.    Quit Claim deed from Ralph B. Roach, Jr. ma rried to Sharon P. Roach, fka Sharon R. Pavlas,
      to Sharon P. Roach, by deed recorded on Cuyahoga County Recorder's File no.
      20170920613.

      Note: Last Deed of reference noted is incorrect.

      Note: Deed is executed "9 day of _ _ 2016" but the notary acknowledgement is dated
January 28, 2017.

5.    The Cuyahoga County Treasurers General Tax Duplicate Shows:

      Taxes for the Last Half of 2017 listed in the name of Sharon P. Roach , Parcel Number 213-
      19-1 14, in the amount of $4,149.80 are paid ..

      Included in the above taxes are the following special assessments :

      Nature of Assessment           Half Year
      M706760C - Sidewalk            $34.16
      M126752J - Delq Sewer          $93.73

      Taxes for the First Half of 2018 are a lien, not yet due and payable .

      Subject to any change in valuation of the Land by taxing authorities subsequent to Date of
      Policy which may affect the amount of taxes due in current or subsequent tax periods, or
      which results in additional amounts due for past periods based upon retroa ctive revaluation .
      Further subject to the right of a governmental authority to collect any transfer or conveyance
      tax that would have been due upon this transfer based on a non-exempt transfer of record
      title.

      Special taxes or assessments approved, levied or enacted by the State, County, Municipality
      or similar taxing authority, but not yet certified to the tax duplicate of the County in which the
                                                Page 4 of 6
        Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 5 of 7. PageID #: 31



                                                                            Preliminary Judicial Report
                                                                                          (04/ 15/20 10)

     land is situated, including but not limited to reassessment and recapture by way of CAUV,
     Homestead or other similar programs, or retroacti ve increases in the valuation of the land by
     the State, County, Municipality, Township or other taxing authority.

6.   Note: In addition to the items shown above, premises described herein are subject to Zoning
     Ordinance, if any.

7.   Note: The address shown is for information only, and this policy does not guarantee the
     accuracy thereof.




                                            Page 5 of 6
                  Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 6 of 7. PageID #: 32



                                                                                                                  Preliminary Jud icial Report
                                                                                                                                (04/15/2010)




  CONDITIONS AND STIPULATIONS OF THIS PRELIMINARY JUDICIAL REPORT
L     Defi nition of Terms                                                      6.   Options t o Pay or Otherwise Settle Claims; Termination of
"Guaranteed Party": The party or parties named herein or the purchaser               Liability
at judicial sale. "Guaranteed Claimant": Guaranteed Party claiming loss         The Company in its sole discretion shall have the following options:
or damage here- under.
                                                                                     a.   To pay or tender to the Guaranteed Claimant the amount of
"Land": The land d escribed specifically or by reference in Schedule A,                   the Report ex the balance remaining thereof, less any
and improvements affixed thereto, which by law constitute real property;                  attorneys fees, costs or expenses paid by the Company to
provided however the term "land" does not include any property beyond                     the date of tender. If this option is exercised , all liability of
the lines of the area specifically described or referred to in Schedule A,                the Company under this Report terminates including but not
nor any right, title, interest, estate, or easement in abutting streets,                  limited to any liability for attorneys fees, or any costs of
roads, avenues, lanes, ways or waterways.                                                 defense or prosecution of any litigation.

"Public Records": Those records under state statute and, if a United                 b.   To pay or otherwise settle with other parties for or in the
States District Court resides in the county in which the Land is situated,                name of the Guaranteed Claimant any claims guaranteed
the records of the clerk of the United States District Court, which impart                by this Report.
constructive notice of matters relating to real property to purchasers for
value without knowledge and which are required to be maintained in                   c.   To continue, re-open or initiate any judicial proceeding in
certain public offices in the county in which the land is situated .                      order 10· adjudicate any claim covered by this Report. The
                                                                                          Company shall have the right to select counsel of its choice
2.    Determination of Liability                                                          (subject to the right of the Guaranteed Claimant to object
This report together with any Final Judicial Report or any Supplement or                  for reasonable cause) to represent the Guaranteed
Endorsement thereof, issued by the Company is the entire contract                         Claimant and will not pay the fees of any other counsel.
between the Guaranteed Party and the Company.
Any claim of monetary loss or damage, whether or not based on                        d.   To pay or tender to the Guaranteed Claimant the difference
negligence, and which arises out of the status of the tiUe to the estate or               between the value of the estate or interest as guaranteed
interest guaranteed hereby or any action asserting such claim, shall be                   and the value of the estate or interest subject to the defect,
restricted to this Report.                                                                lien or encumbrance guaranteed against by this Report.

3.   Liability of Com pany                                                      7.    Notices
This Report is a guarantee of the record title of the Land only, as d is-       All notices required to be given to the Company shall be given
closed by an examination of the Public Records herein defined.                  promptly and any statements in writing required to be furnished to the
                                                                                Company shall be addressed to First American Title Insu rance 114
4.    Notice of Claim to be given to Guaranteed Claim ant                       East Fifth Street, Santa Ana, Californi a 92701
In case knov.1edge shall come to the Guaranteed Party of any lien,
encumbrance. defect. or other claim of title guaranteed against and not                            EXCLUSIONS FROM COVERAGE
excepted in this Report, whether in a legal proceeding or otherwise, the             I.   The Company assumes no liability under this Report for any
Guaranteed Party shall notify the Company within a reasonable time in                     loss, cost or damage resulting from any physical condition
writing and secure to the Company the right to oppose such proceeding                     of the Land.
or claim, or to remove said lien, encumbrance or defect at its own cost.
Any action for the payment of any loss under this Report must be                     2.   The Company assumes no liability under this Report for any
commenced within one year after the Guaranteed Party receives actual                      loss, cost or damage resulting from any typographical,
notice that they may be required to pay money or other compensation for                   clerical or other errors in the Public Records.
a matter covered by this Report or actual notice someone claims an
interest in the Land covered by this Report.                                         3.   The Company assumes no liability under the Report for
                                                                                          matters affecting title subsequent to the date of this Report
s. Extent of Liabi lity                                                                   or the Final Judicial report or any supplement thereto.
The liability of the Company shall in no case exceed in all the amount
stated herein and shall in all cases be limited to the actual loss, including        4.   The Company assumes no liability under this Report for the
but not limited to attorneys fees and costs of defense, only of the                       proper form or execution of any pleadings or other
Guaranteed Party. Any and all payments under this Report shall reduce                     documents to be filed in any judicial proceedings.
the amount of this Report pro tanto and the Company's liability shall
terminate when the total amount of the Report has been paid.                         5.   The Company assumes no liability under this Report for any
                                                                                          loss, cost, or damage resulting from the failure to complete
                                                                                          service on any parties shown in Schedule B of the
                                                                                          Preliminary Judicial Report and the Final Judicial Report or
                                                                                          any Supplemental Report issued thereto.




                                                                    Page 6 of 6
                         Case: 1:19-cv-00620 Doc #: 1-6 Filed: 03/20/19 7 of 7. PageID #: 33




                                                                                                                      Form Date 4/15/20 I 0




                                        PJR EXTENDED COVERAGE ENDORSEMENT

Attached to and made a part of Preliminary Judicial Report Number 5007339-0034247e.



Issued by: FIRST AMERICAN TITLE INSURANCE COMPANY.


The above-referenced Preliminary Judicial Report is amended as follows:

    1.        Definition ofTenns is amended as follows:

         "Guaranteed Party'': All parties to the proceedings and the purchaser at judicial sale.

    5. Extent of Liability is amended to read as follows:

              The liability of the Company to any Guaranteed Claimant or Guaranteed Party shall in no case exceed in the aggregate the
              amount stated herein; however, expenditures for litigation costs and attorney's fees incurred in contesting a claim or
              reopening, continuing or initiating a judicial proceeding, shall not reduce the amount recoverable herein.

    6. Options to Pav or Otherwise Settle Claims: Tennination of Liability, subparagraphs (a) and (d) are amended to read as
        follows:

         a.        To pay or tender to the Guaranteed Claimant the amount guaranteed under the Report or the balance remaining thereof.
                    If this option is exercised, all liability of the Company under this Report terminates.

              d.    To pay or tender to the Guaranteed Claimant the difference between the value of the estate or interest as guaranteed
                    and the value of the estate or interest subject to the non-monetary defect or non-monetary encumbrance guaranteed
                    against by this Report.


This endorsement is made a part of the preliminary judicial repo1i referred to above, and except as modified herein, is subject to the
tenns and provisions thereof.


Date: 07/09/2018.




Countersig11.~d:
           .,,.
              f~.-
                                                   (,..,.~:-~·
BY~~~~~~~~~~~~~~~·~
                  ~~~~
                                                                                                          U 1DERWRITTEN BY:
         Authorized Signatory or Agent                                                       FIRST AMERICAN TITLE INSURANCE
                                                                                                                   COMPANY
                                   Case: 1:19-cv-00620 Doc #: 1-7 Filed: 03/20/19 1 of 3. PageID #: 34
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            Sharon P. Roach fka Sharon R. Pavlas; Unknown Spouse of Sharon P. Roach
United States of America                                                                                    fka Sharon R. Pavlas; Bank of America, NA; State of Ohio;AAA Appliance
                                                                                                            Service of Elyria, Inc.; City of Westlake; Cuyahoga County Treasurer
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Cuyahoga
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Suzana K. Koch and Steven J. Paffilas, Assistant U.S. Attorneys
United States Court House, 801 W. Superior Ave., Suite 400
Cleveland, OH 44113 Ph: (216) 622-3600

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. §§ 2001-2004
VI. CAUSE OF ACTION Brief description of cause:
                                           Foreclosure of SBA Mortgage
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/20/2019                                                              s/ Suzana K. Koch
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                        Case: 1:19-cv-00620 Doc #: 1-7 Filed: 03/20/19 2 of 3. PageID #: 35
                                           UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF OHIO

I.               Civil Categories: (Please check one category only).


                  1.                General Civil
                  2.                Administrative Review/Social Security
                  3.                Habeas Corpus Death Penalty
        *If under Title 28, §2255, name the SENTENCING JUDGE:

                                                   CASE NUMBER:
II.     RELATED OR REFILED CASES. See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

         This action:      is RELATED to another PENDING civil case          is a REFILED case         was PREVIOUSLY REMANDED

If applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

III.    In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

        ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
        PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

        (1)       Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
        county
        COUNTY: Cuyahoga
        Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principal place of business in that district.

        (2)   Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
              wherein the cause of action arose or the event complained of occurred.
        COUNTY:

        (3)   Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
              place of business within the district, and the cause of action arose or the event complained of occurred outside
              this district, please set forth the county of the plaintiff's residence.
        COUNTY:

IV.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section III, please check the appropriate division.

        EASTERN DIVISION

                  AKRON                      (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
                  CLEVELAND                  (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
                                                        Lorain, Medina and Richland)
                 YOUNGSTOWN                  (Counties: Columbiana, Mahoning and Trumbull)

        WESTERN DIVISION

                  TOLEDO                     (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                              VanWert, Williams, Wood and Wyandot)
JS 44 Reverse (Rev. 06/17)   Case: 1:19-cv-00620 Doc #: 1-7 Filed: 03/20/19 3 of 3. PageID #: 36
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                     Case: 1:19-cv-00620 Doc #: 1-8 Filed: 03/20/19 1 of 2. PageID #: 37

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                      )
                                                                      )
                             Plaintiff
                                                                      )
                                v.                                    )       Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                     )
                                                                      )
                            Defendant
                                                                      )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sharon P. Roach
                                         fka Sharon R. Pavlas
                                         25976 Hilliard Boulevard
                                         Westlake, OH 44145




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 SANDY OPACICH, CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                        Case: 1:19-cv-00620 Doc #: 1-8 Filed: 03/20/19 2 of 2. PageID #: 38
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                     Case: 1:19-cv-00620 Doc #: 1-9 Filed: 03/20/19 1 of 2. PageID #: 39

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                      )
                                                                      )
                             Plaintiff
                                                                      )
                                v.                                    )       Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                     )
                                                                      )
                            Defendant
                                                                      )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Unknown Spouse of Sharon P. Roach fka Sharon R. Pavlas
                                         25976 Hilliard Boulevard
                                         Westlake, OH 44145




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 SANDY OPACICH, CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                        Case: 1:19-cv-00620 Doc #: 1-9 Filed: 03/20/19 2 of 2. PageID #: 40
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                    Case: 1:19-cv-00620 Doc #: 1-10 Filed: 03/20/19 1 of 2. PageID #: 41

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                    )
                                                                     )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bank of America, NA
                                         c/o CT Corporation System
                                         4400 Easton Commons Way
                                         Suite 125
                                         Columbus, OH 43219



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               SANDY OPACICH, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                       Case: 1:19-cv-00620 Doc #: 1-10 Filed: 03/20/19 2 of 2. PageID #: 42
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                    Case: 1:19-cv-00620 Doc #: 1-11 Filed: 03/20/19 1 of 2. PageID #: 43

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                    )
                                                                     )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) State of Ohio
                                         150 E Gay Street
                                         Columbus, OH 43215




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               SANDY OPACICH, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                       Case: 1:19-cv-00620 Doc #: 1-11 Filed: 03/20/19 2 of 2. PageID #: 44
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                    Case: 1:19-cv-00620 Doc #: 1-12 Filed: 03/20/19 1 of 2. PageID #: 45

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                    )
                                                                     )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AAA Appliance Service of Elyria, Inc.
                                         41734 Griswold Road
                                         Elyria, OH 44035




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               SANDY OPACICH, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                       Case: 1:19-cv-00620 Doc #: 1-12 Filed: 03/20/19 2 of 2. PageID #: 46
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                    Case: 1:19-cv-00620 Doc #: 1-13 Filed: 03/20/19 1 of 2. PageID #: 47

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                      )
                                                                      )
                             Plaintiff
                                                                      )
                                v.                                    )       Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                     )
                                                                      )
                            Defendant
                                                                      )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) City of Westlake
                                         27700 Hilliard Boulevard
                                         Westlake, OH 44145




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 SANDY OPACICH, CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case: 1:19-cv-00620 Doc #: 1-13 Filed: 03/20/19 2 of 2. PageID #: 48
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                    Case: 1:19-cv-00620 Doc #: 1-14 Filed: 03/20/19 1 of 2. PageID #: 49

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Northern
                                                  __________   District
                                                             District ofof Ohio
                                                                         __________

                  United States of America
                                                                     )
                                                                     )
                             Plaintiff
                                                                     )
                                v.                                   )      Civil Action No.
     Sharon P. Roach fka Sharon R. Pavlas, et al.                    )
                                                                     )
                            Defendant
                                                                     )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Cuyahoga County Treasurer
                                         2079 East 9th Street
                                         Cleveland, OH 44145




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Suzana K. Koch, Assistant U.S. Attorney
                                         Steven J. Paffilas, Assistant U.S. Attorney
                                         United States Attorneys Office
                                         United States Court House
                                         801 W. Superior Avenue, Suite 400
                                         Cleveland, OH 44113

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               SANDY OPACICH, CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                       Case: 1:19-cv-00620 Doc #: 1-14 Filed: 03/20/19 2 of 2. PageID #: 50
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
